Title: To Thomas Jefferson from Robert Smith, 21 August 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Navy Department 21 Aug 1805
                  
                  Should you approve of the appointment of Mr. Jno Williams to a lieutenancy in the corps of Marines, I request your signature to the enclosed commission. The letters herewith transmitted will explain to you Mr William’s qualifications.
                  I have the honor to be with great respect Sir, yr mo ob s.
                  
                     Rt Smith
                     
                  
               